— Motion by Leo Conrad, a disbarred attorney, who was originally admitted to practice as an attorney and counselor at law by the Appellate Division of the Supreme Court, First Judicial Department, on December 4, 1950 under the name Leo Cohen, and who thereafter was disbarred by this court’s order dated June 17, 1963, for reinstatement as an attorney and counselor at law. The Committee on Character and Fitness for the Second, Tenth and Eleventh Judicial Districts, has submitted its report upon the investigation into petitioner’s character and fitness and found that he presently possesses the requisite character and fitness for an attorney and counselor at law. This court adopts the report of the Committee on Character and Fitness; and directs that the petitioner Leo Conrad be reinstated, forthwith upon his submission of proof of satisfactory completion of a New York State Bar Review Course. Mollen, P. J., Damiani, Titone, Lazer and Gibbons, JJ., concur.